  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 1 of 23
                                                                             EXHIBIT A



                                  UNITED STATES DISTRICT COURT
                         IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                          (CENTRAL DIVISION)




DUSTIN BURNIKEL


                    Plaintiff,
                                                       Case No. 4:15-cv-00050




MICHAEL FONG,individually and in
his official capacity as a law enforcement
officer with the Des Moines Police
Department; GREG WESSELS,
individually and in his official capacity
as a law enforcement officer with the
Des Moines Police Department; and
CITY OF DES MOINES,IOWA,

                    Defendants.




                           Expert Report: John G. Peters, Jr., Ph.D., CTC,CLS
                   209 South Stephanie Street ♦ Suite B249 ♦ Henderson, Nevada 89012
                                        Telephone: 717.538.5940

         Pursuant to Fed. R. Civ. P. 26(I)(2), I, John G. Peters, Jr., Ph.D., hereby submit my
report that contains a complete statement of opinions to be expressed and the bases and reasons
therefore; the data and other information I considered in forming the opinions; the exhibits or list
of references I used as a summary of or support for the opinions; my qualifications, including a
list of all publications authored within the preceding ten years; the compensation to be paid for
the study and testimony time; and a listing of any other cases in which I have testified as an
expert at trial or by deposition within the preceding four years.

        ^€Ce>tA.
John G. Peters, Jr., Ph.D.
June 29, 2018


Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
     Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 2 of 23




I.      CASE SPECIFIC DOCUMENTS REVIEWED/CONSIDERED: See APPENDIX A.


II.     FOCUS OF ANALYSIS


       Through counsel for Defendants, I was asked to review documents produced in
discovery, certain pleadings, and other documents and then analyze training standards, policy
standards, use offorce, in addition to related issues and then offer opinions about same. The
analyses and opinions developed are contained within this report.

       I have been retained to provide expert opinions in the above areas of law enforcement
and correctional practices. I am not a party to this litigation. A copy of my Curriculum Vitae is
attached to this report, which identifies my education, professional experience, over 250
publications, and other training and experience. There are areas of my education, training, and
experience that are very relevant to issues identified and opinions developed in this matter.

        My education includes being a Certified Litigation Specialist®: Police by the Americans
for Effective Law Enforcement(AELE), in addition to related certifications in corrections and
campus law enforcement. I am also an experienced instructional designer and have developed
and taught law enforcement programs across the United States. In addition to my extensive
experience as an instructional designer and trainer, I also hold a CLEAR California Teaching
Credential (Public Safety), and a post-doctoral Master of Arts degree in Education (Career and
Technical). My doctoral dissertation research focused on sexual harassment, including sexual
assault. I have designed and taught programs on the prevention of sexual harassment, sexual
assault, and investigating these events.

       Vocationally, I serve as president ofthe Henderson, Nevada-based Institute for the
Prevention of In-custody Deaths, Inc.,(IPICD), and its senior instructional designer. The IPICD
provides a variety of Train-the-Trainer programs to law enforcement agencies across the globe.
These training programs include but are not limited to: "Prevention and Management of
Suicide,""Excited Delirium and Agitated Chaotic Events''"'^ Instructor: Recognizing,
Responding, Preventing, and Investigating Arrest-Related and Sudden, In-Custody Deaths
Version 5.1";"Use-of-Force"; and,"Arrest-Related and In-Custody Death Investigative
Specialisf^"^." Agitated Chaotic Events is a term developed by the IPICD to encompass a
constellation of delirium-like, agitated behaviors where the underlying cause is unknown to first
responders. The topics include, but are not limited to: epilepsy, Hyponatremia, alcohol
withdrawal, synthetic drugs, energy drinks, diabetes, autism, and others.

         Annually, the IPICD hosts an intemational conference (2017 was the 12^*^ one)that
presents the latest scientific, legal, medical, and psychological research, in addition to street-
proven tactics and programs used by law enforcement agencies to identify, prevent, and/or
manage sudden in-custody and/or arrest-related deaths. In 2016, presentations included the latest
information about Fentanyl and other widely-used drugs and how fast they are spreading and
killing individuals. The IPICD has also awarded unrestricted grants for the funding of scientific
research (e.g., UCSD School of Medicine; University of Miami, Miller School of Medicine),
including the conducting of in-house primary research on in-custody and arrest-related deaths
topics.

Dr. Peters' Opinion Report: Bumikel v. Fong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 3 of 23




         In 2014,the Singapore Prison Service had engaged my services to conduct training in
Singapore and to evaluate several of its training programs. 1 also teach in the "Jail: Legal Issues"
programs held in Las Vegas, Nevada, which are hosted by the ABLE. Several correctional
facilities have engaged me to review policies, procedures, and training, including, but not limited
to jails in Texas, New Mexico, Idaho, Massachusetts, Pennsylvania, and California.

        Over the past three decades, I have taught law enforcement programs throughout the
United States, including but not limited to Iowa, and its law enforcement academy. Topics have
included, but are not limited to: Use offorce; officer survival; tactical handcuffing; wheelchair:
contact & control; investigating arrest-related and in-custody deaths; investigating TASER®-
associated deaths; unarmed defensive tactics; expandable baton; straight baton; side-handle
baton; tactical flashlight; handgun retention and disarming; handling of emotionally disturbed
persons; restraint devices; identification and prevention of in-custody death; etc. 1 have trained
thousands of law enforcement officers as instructors in these topics.

         1 am the author of the most widely-adopted and definitive text on tactical handcuffing:
Tactical Handcuffing for Chain- and Hinged-Style Handcuffs. As senior instructional
designer and trainer for the internationally-recognized training firm. Defensive Tactics Institute,
Inc., 1 have trained thousands of law enforcement, military, and security officers as tactical
handcuff instructors and/or as basic users. Most recently(March 2018), 1 taught a user-level
basic handcuffing certification course to security professionals who work in Las Vegas night
clubs and day clubs. As a former member ofthe United States Secret Service Defensive Tactics
Panel, 1 have taught tactical handcuffing to federal, state, and local law enforcement officers
across North America, the United Kingdom, and Singapore.

       In addition to writing about law enforcement policy and procedures, use-of-force, force
options,force training, force policies, force warnings, excited delirium, sudden in-custody death,
and related topics, 1 have been a consultant to several correctional facilities, including, but not
limited to the Harris County Jail, Houston, Texas (3'"'' largest jail in the United States).
Additionally, I am an Americans for Effective Law Enforcement Certified Litigation Specialist
in Corrections Liability. 1 have also been an invited speaker, on two occasions, at the American
Jail Association International Training Conferences, held in Louisville, KY,and have been a
contracted trainer for the American Jail Association. 1 have also consulted with the American
Correctional Association. 1 have also conducted training for the California Sheriffs Association
throughout California on several occasions.

        As a former Pennsylvania law enforcement patrol officer, deputy sheriff, and
Massachusetts law enforcement administrator, 1 am familiar with the need for written policy,
rules, and procedures, and the need to properly train officers about them. 1 was also President of
a Pennsylvania Civil Service Commission, where 1 oversaw testing requirements for law
enforcement officers and was involved with disciplinary actions involving law enforcement
officers. Supervisory training is also a key ingredient to organizational effectiveness, as is having
contemporary policies and procedures. 1 have written about these issues, conducted
organizational diagnoses about management, training, policies and procedures, etc. in law



Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
     Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 4 of 23




enforcement and correctional organizations, and hold graduate degrees(Ph.D. and M.B.A.)in
management.

III.    RIGHT TO AMEND


      I reserve the right to amend and/or supplement these opinions if additional information
becomes available, or in response to expert disclosures ofthe defendant or plaintiff, or if
questions are asked of me that do not relate to information contained in this disclosure.

IV.     OPINION STANDARDS


       Expressed opinions are to a reasonable degree of scientific certainty and/or to a
reasonable degree of professional certainty.

V.      OPINION METHODOLOGY


       The following opinions were developed using one or more qualitative and quantitative
research methodologies, in addition to my education, training, experience, and literature review.
These research methodologies may have included Historiography, Content Analysis,
Phenomenology, Ethnography, Discourse Analysis, and Case Study.

        The documents reviewed are classified in the social sciences as archival records.
Graziano and Raulin (1997) define archival records as "records that already exist"(p. 135). •
Archival records are one type of unobtrusive measure available to researchers and experts. The
review and analysis of archival records is an accepted research methodology in the social
sciences and applies to law enforcement research. While not as exacting as experimental
research where there are control and experimental groups, conducting interviews and examining
archival records, plus conducting observations are methodologies that are used in the social
sciences.


VI.     SUMMARY of OPINIONS


1.      The City of Des Moines,Iowa(CITY) met and/or exceeded national standards,
        recommendations, and/or guidelines for the development of policies and
        procedures for their officers.

2.      The CITY trained its law enforcement officers consistent with State ofIowa and
        other generally accepted law enforcement training standards.

3.      The CITY used lesson plans for training its law enforcement officers in Use
        of Force, expandable baton, and pepper spray that meet or exceeded lesson
        plan standards for career and technical training and testing of law
        enforcement officers.


4.      The city's training curricula was aligned with the essential skills of law
         enforcement officers.



Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
     Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 5 of 23




5.      The CITY trained its sworn police officers in both use-of-force
        standards, and in use-of-force options, which are consistent with generally
        accepted national police training, recommendations, and guidelines.

6.      The CITY had an established custom and practice for reviewing all incidents
        where one or more officers used force, including supervisors who used force.

7.      The force used by DMPD Sergeant Wessels and/or Officer Fong to capture,
        control, and restrain Mr. Burnikel was consistent with national force
        standards, recommendations, guidelines, and within DMPD use-of-force
        policy.

8.      Officer Fong and Sergeant Wessels knew from their training that Mr.
        Burnikel had violated the law and had resisted them,thereby forming the
        bases for seizing and charging him.

9.      Mr. Burnikel was decontaminated according to generally accepted pepper
        spray decontamination methods.

10.     Plaintiff has not produced data to show that the CITY had a custom,
        practice, or policy offailing to train their law enforcement officers in use of
        force and/or force options.

11.     The CITY investigated the events surrounding the arrest and force used on
        Mr. Burnikel by Officer Fong and Sergeant Wessels, which is consistent with
        law enforcement internal and administrative practices, protocols, and
        guidelines.

12.     Sergeant Wessels history of using force does not show a pattern, practice, or
        custom of using it excessively.

VII.    PRE-INCIDENT OPINIONS


        Pre-Jncident Opinions are those opinions that focus on events that took place prior to the
instant matter.


        1.        The City of Des Moines,Iowa(CITY) met and/or exceeded national
                  standards, recommendations, and/or guidelines for the development of
                  policies and procedures for their officers.

        The CITY had several policies and procedures that were consistent with national
recommendations, and standards including, but not limited to:
     • Police Rules and Regulations: Chapter 1—Use of Force,
     • Police Rules and Regulations: Chapter 14—Off-Duty Police Work.



Dr. Peters' Opinion Report; Burnikel v. Fong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 6 of 23




       A content analysis of these policies and standard operating procedures showed they were
Not deficient and had met and/or exceeded national policy recommendations.

        Contemporary and knowledgeable governmental entities and their Police Chiefs know
and understand the need for written policy and procedures, especially in high-risk areas such as
law enforcement officers using non-deadly force. Writing for the International Association of
Chiefs of Police(lACP)A Police Chiefs Desk Reference (2004), Chief W.Dwayne Orrick
noted that policy and procedure manuals and directives "provides staff with the guidance
necessary to perform department operations"(p. 139).

        The Commission on Accreditation for Law Enforcement Agencies(CALEA)stated that a
law enforcement agency (including correctional facilities)"should establish a formal written
directive system to provide employees with a clear understanding of the constraints and
expectations relating to the performance oftheir duties"(CALEA,January 1999, p. 12-2).
CALEA Standard 12.2,"Written Directives" lists, at a minimum, what a written directive system
must include.

        Having taught policy development and having reviewed use-of-force policies throughout
the United States, I found the CITY'S DMPD policies meet and/or exceed policy requirements,
recommendations, and/or guidelines. The content analysis also showed the CITY had developed
these policies and procedures to provide direction and/or limit discretion oftheir officers, and to
safeguard others who may meet CITY police officers.

        2.       The CITY trained its law enforcement officers consistent with State of
                 Iowa and other generally accepted law enforcement training standards.

       Des Moines Police Department(DMPD)Officer Michael Fong (Officer Pong) had
attended and graduated from the Des Moines Police Academy(Fong deposition, 6:3). Sergeant
Greg Wessels(Sergeant Wessels) had successfully completed the police academy and had also
successfully completed the DMPD three-day Sergeant's School(Wessels deposition, 25:4, 8).
Lieutenant Joseph Leo (Lt. Leo)testified that he had been sent by the CITY to various training
programs that focused on his core tasks including, but not limited to use-of-force investigations,
and supervision (Leo deposition, 16:21-22).

        Per Lt. Leo who is in charge of the police academy personnel section (Leo deposition,
4:23-24), and also an instructor at the academy in use offorce, expandable baton, and side-
handle baton (26:18, 22), police recruits go through a 23-week-long academy (119:4) where they
receive a minimum of eight hours of training in use offorce (119:6-8). Use-of-force topics are
also taught to police recruits in expandable baton, firearms, and similar force training topics.
Recruits are evaluated by academy instructors on their knowledge about use offorce after being
placed into scenario evaluations, and/or by taking written tests (120:7).

       In addition to recruit academy training, DMPD officers also received annual training on
use offorce(Leo deposition, 154:12). Training recruits and conducting in-service training
programs for officers is consistent with national training standards, recommendations, and/or
guidelines.

Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 7 of 23




        Per the Standards for Law Enforcement Agencies(November 2001), training
is noted as one ofthe most important responsibilities and duties of a law enforcement agency.
Per the Commission on Accreditation for Law Enforcement Agencies(CALEA),"well
trained officers are generally better prepared to act decisively and correctly in a broad spectrum
of situations"(p. 33-1).

         It is well publicized in the criminal justice community and generally accepted that
the employer and the employee's administrator must reasonably train employees in their core
tasks (see Citv of Canton. Ohio v. Harris, et al. 489 U.S. 378, 109. S.Ct. 1197 [1989]), and in
their essential skills (Griggs v. Duke Power Co,401 U.S. 424(1971)). Contemporary and
reasonable law enforcement administrators and other municipal administrators know when they
fail to conduct core training and/or essential task training, they can be held to be deliberately
indifferent under what one court has defined as "just not giving a damn"(Bordanaro v. McLeod.
871 F2d 1151, 1164[U'Cir. 1989]. These and similar court holdings are discussed in
contemporary training courses, which contemporary and reasonable county and agency
administrators attend.


         Having taught law enforcement officers throughout the United States during the past
three decades, including the Iowa Police Academy in Des Moines, I am familiar with the
training requirements of law enforcement officers. Based upon my experience, education, and
training, the City ofDes Moines and its Police Department not only trained Officer Fong and
Sergeant Wessels per state and national standards, recommendations, and guidelines, but also all
of its sworn police officers.

        3.       The CITY used lesson plans for training its law enforcement officers in Use
                 of Force, expandable baton, and pepper spray that meet or exceeded lesson
                 plan standards for career and technical training and testing of law
                 enforcement officers.


       Law enforcement training is a part of career and technical education and training
(Gordon, 2008). A content analysis of the "Use of Force,""Oleoresin Capsicum: Less-than-
Lethal Pepper Spray" lesson plans used by the City of Des Moines in the training of its law
enforcement officers identified quantitative and objective instructional objectives, which are
within the scope of required testing criteria for career and technical education programs such as
use-of-force training(Des Moines Regional Police Training Academy,"Police Use of Force,"
PowerPoint slide deck;"Written Exam Oleoresin Capsicum").

         Based upon my education, training, and experience, a content analysis ofthe lesson
plans used by the CITY met and/or exceeded public safety lesson plan development for the
training of law enforcement officers in using force and pepper spray.

        4.       The city's training curricula was aligned with the essential skills of law
                 enforcement officers.


Dr. Peters' Opinion Report: Bumikel v. Fong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 8 of 23




       Alignment focuses upon the "degree to which the components of an educational system—
such as standards, curricula, assessments, and instruction—^work together to achieve desired
goals"(Case, Jorgensen, & Zucker, 2004, p. 2). Alignment is necessary for standards and
assessment development. Based on my education, training, and experience, the essential skills
required of a CITY police officer (i.e., using force and force options) showed there was
alignment between the training documents, agency policies, and law enforcement essential job
functions.

        5.       The CITY trained its sworn police officers in both use-of-force
                 standards, and in use-of-force options, which are consistent with generally
                 accepted national police training, recommendations, and guidelines.

         The Police Department had issued several policies, several of which contain use-of-force
guidance and limits discretion of police officers when they must use force. The policies are
mentioned in Opinion #1 and will not be reviewed again. Lt. Leo testified recruits and in-service
police officers are trained about use-of-force options and standards(Leo deposition, 26:18, 22;
28:11-12; 29:25; 199:6-8; 136:18-19; 154:12; Des Moines Regional Police Training Academy,
"Police Use of Force," PowerPoint slide deck). As an experienced Use-of-Force Instructor who
has trained hundreds of officers about use offorce,"force options" differ from "force standards"
in that the latter establish legal or administrative boundaries regarding an officer's use of force
(see for example, Graham v. Connor).

        Lt. Leo testified that a DMPD Police Officer's goal in using force is "to control and/or
arrest a suspect with no injury to anyone"(Des Moines Regional Police Academy,"Officer's
Goal in Use of Force," 7/30/08 jml, p. 1; Leo deposition, 28:11-12). Using force includes
defending, controlling, handcuffing, searching, securing, and transporting the suspect(Leo
deposition, 28:11-12).

        DMPD training staff, including Lt. Leo,taught DMPD police officers various force
options they could use depending upon the totality ofthe circumstances and their response to
subject resistance. These options included but were not limited to: Officer presence; Verbal
commands; Oleoresin Capsicum (pepper spray); Empty hand; TASER® electronic control
weapon(ECW); Striking instrument (e.g., baton); K-9; Bean Bag; Deadly force(Des Moines
Regional Police Training Academy,"Police Use of Force," PowerPoint slide #8). The force
option(s) chosen by a police officers are based upon many variables, including but not limited to
the: totality ofthe situation; weight and height of the suspect; intoxication level ofthe suspect;
mental illness ofthe suspect; disability ofthe suspect; strength ofthe suspect; reaction to prior
force options; and others. Whatever force option is selected, it must be used within the
appropriate force standard.

        Regarding the seizure of a free person, the appropriate force standard is the Fourth
Amendment. This force standard was and is taught to DMPD police officers and has
"reasonableness" at its core(Leo deposition, 29:25; Des Moines Regional Police Training
Academy,"Police Use of Force," PowerPoint slide deck). Based upon my education, training,
and experience, this national force standard is consistent with national use-of-force training,
recommendations, and guidelines. A police officer's choice and use of force options must be


Dr. Peters' Opinion Report: Bumikel v. Pong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 9 of 23




"reasonable" based upon the totality of the circumstances(s)he is facing or perceiving at the time
the force option(s) was used.

        6.       The CITY had an established custom and practice for reviewing all incidents
                 where one or more officers used force, including supervisors who used force.

        Lieutenant Tony Knox (Lt. Knox), Lt. Leo, Sergeant Ronald Kouski (Sergeant Kouski),
and Sergeant Wessels testified the CITY had an established custom and practice for reviewing all
incidents where force was used on a suspect(Knox deposition, 5:19-24; Leo deposition, 7:14;
Kouski deposition, 7:16-25; Wessels deposition, 36:12-18). In short, a Sergeant responds to an
incident where an Officer used force. If a Sergeant used the force, then a Lieutenant responds to
the incident. The supervisor will review the Officer's use-of-force reports, interview the person
arrested (if possible), have someone from Identification come to the scene and take pictures,
review all statements, and review the totality ofthe situation (Knox deposition, 5:19-24). The
supervisor's role is investigative in nature, but(s)he does not make an assessment ofthe force
used (15:6).

VIII. INCIDENT OPINIONS

       Incident Opinions are those opinions that focus on the actions of the parties
during the incident under review.

        7.       The force used by DMFD Sergeant Wessels and/or Officer Feng to capture,
                 control, and restrain Mr.Burnikel was consistent with national force
                 standards, recommendations, guidelines, and within DMPD use-of-force
                 policy.

        Based upon my experience, training, and education, the force used by DMPD Sergeant
Wessels and/or Officer Fong to control and restrain Mr. Burnikel, afree person, including
striking him in the groin area, was consistent with national force standards, recommendations,
guidelines, and DMPD policy.
        Mr. Burnikel was a free person; therefore. Sergeant Wessels and Officer Fong knew from
their training that any force used to capture, control, and/or restrain him will be analyzed under
the Fourth Amendment to the United States Constitution. Mr. Burnikel was an initial threat to
Officer Fong when he quickly moved toward Officer Fong who was attempting to make an arrest
of a very intoxicated female, Ms. Breanna Hunemiller(Ms. Hunemiller), and continued to be
non-complaint with the requests of Officer Fong and Sergeant Wessels when he displayed active
resistance toward them. Ms. Hunemiller testified she was at the tournament with her friend Mike,
and thought when she heard Mr. Burnikel speak that it was Mike because of the person's close
proximity to her and Officer Fong (Hunemiller, criminal trial transcript, 182:25).

       Officers are trained to identify three categories of people with whom they interact:
"YES,""MAYBE," and "NO"(Remsberg, 1986). It was clear from Ms. Doe's behavior that she
was a"NO" person. A "NO" person is "actively uncooperative"(p. 435). In contrast, a"YES"
person is cooperative with law enforcement officer's commands and will comply with them
(Remsberg, 1986, p. 434).

Dr. Peters' Opinion Report: Burnikel v. Fong, et ai.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 10 of 23


                                                                                                      10



        When peace officers are required to deploy force, there is always the possibility of
someone being injured, including one or more peace officers. However, injury alone does not
provide support for a claim of excessive force. Mesloh, Henych,and Wolf(2008)found in their
study on force used by law enforcement officers that"the injuries of both officers and suspects
rose correspondingly with the length of the confrontations"(p. 89). They also found that an
officer's use of"decisive force early on in the active suspect-officer confrontations appears to be
the solution in ending conflict quickly..."(p. 89), otherwise there may exist a force deficit
where the officer uses "...less force than may be Justifiable or necessary to subdue the suspect
and end the confrontation"(p. 89).

        Law enforcement officers also know that when seizing a free person, their force will be
analyzed under the 4^ Amendment ofthe United States Constitution. They also know from their
training that there are four critical issues they must answer:[1] the severity ofthe crime at issue;
[2] whether the suspect poses an immediate threat to the safety of officers and others;[3]
whether the suspect is actively resisting arrest or attempting to evade arrest by flight; and [4]
whether they were forced to make split-second Judgments in circumstances that were tense,
uncertain, and rapidly evolving(Graham v. Connor. 109 S. Ct. 1865 (1989)). These four issues
will be used in the analysis of Officer Pong's and Sergeant Wessels' use offorce on Mr.
Bumikel, while also incorporating the totality ofthe circumstances.

Factor #1: Was Mr. Burnikel an immediate threat to Officer Fong,Sergeant Wessels,
and/or others, including himself?

        Yes.


        Officer Pong's Verbal Commands: Per his training and DMPD policy. Officer Fong
testified that he yelled at Mr. Bumikel to "get back" at least two times(Pong deposition, 32:10;
103:2). He also told Mr. Burnikel that if he did not"get back" that he would be arrested (39:26;
40:1). Sergeant Wessels' testified Mr. Burnikel approached Officer Pong in an aggressive
manner(Wessels deposition, 48:6-7), was in an aggressive stance (65:7-9) and was in an agitated
state (65:8).

        Mr. Burnikel testified that he had his arms in the air (Burnikel trial transcript, 130:22),
and that he was over by Officer Pong (138:16). A witness to the incident, Mr. Sovereign,
testified Mr. Burnikel's hands were not over his head (Sovereign trial transcript, 151:25). Mr.
Burnikel's decision not to follow Officer Pong's verbal commands coupled with his physical
actions (arms raised and moving toward Officer Pong) reportedly posed an immediate threat to
Officer Pong.

       Perceived Threat of Mr. Burnikel bv Officer Pong: Officer Pong testified Mr. Bumikel
was a "good-sized guy,"(Pong deposition, 27:10), and was about the same size as Officer Pong
(Pong trial transcript, 92:15). Officer Pong also testified that he assessed Mr. Burnikel was being
drunk and belligerent(27:11), and that he was not going to go "toe-to-toe" with him (32:16-17).
As previously testified to by Sergeant Wessels who was in the process of arresting another



Dr. Peters' Opinion Report: Bumikel v, Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 11 of 23


                                                                                                    11




intoxicated male, Mr. Burnikel was in an aggressive stance (Wessels trial transcript, 65:7-9),
approached Officer Fong in an aggressive manner (48:6-7), and was agitated (65:8).

        Based upon the totality of the circumstances and officer safety training, it was appropriate
for Officer Fong to perceive Mr. Burnikel as a serious threat to himself and to Sergeant Wessels,
because Mr. Burnikel continued to not be cooperative even after he was given specific, loud,
verbal commands.

Factor #2: Did Mr. Burnikel actively resist Officer Fong and Sergeant Wessels?

          Yes, on several occasions.

       Pepper Sprav Force Option: Mr. Burnikel testified at his criminal trial that he was
standing about five or six feet away from Officer Fong when he was suddenly "Maced" in the
face by the Officer (Burnikel trial transcript, 200:11; 201:4). Officer Fong testified he sprayed
Mr. Burnikel with pepper spray at a distance of approximately three feet after verbally
commanding him to "get back" two times(Fong deposition, 41:22; 84:21). Sergeant Wessels
estimated the distance between Officer Fong and Mr. Burnikel when the pepper spray was
deployed as approximately three to four feet apart(Wessels deposition, 15:2), and two to three
feet apart when he testified at Mr. Burnikel's criminal trial (Wessels criminal trial transcript,
74:23).

       In surprising contrast, Mr. Burnikel later testified the distance between he and Officer
Fong was approximately 15-20 feet away (Burnikel deposition, 33:1; 38:18), and that he never
moved toward Officer Fong (42:3-4). He testified being sprayed in the face with "Mace" by
Officer Fong at a distance of approximately 15 feet (99:17). Photograph #1 shows a cannister of
Sabre pepper spray that was issued by the DMPD to officers.

Photograph #1: Sabre Pepper Spray



                                                   BISSHIB




        As a pepper spray instructor who has trained thousands of officers as Oleoresin Capsicum
Aerosol instructors, coupled with my education, training, and experience, Officer Fong's
selection of pepper spray as a defensive force option was consistent with his pepper spray
training, and DMPD use-of-force policy (Des Moines Regional Police Training Academy,
"Police Use of Force," PowerPoint slide deck; "Written Exam Oleoresin Capsicum"). Further,
given the perceived "same-size" analysis by Officer Fong, the use of pepper spray as a force

Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 12 of 23


                                                                                                   12



option was an appropriate selection given the totality ofthe circumstances. Officer Fong had
testified based on Mr. Burnikel's anger and aggression (Fong criminal trial transcript, 93:11),
clenched fists (93:12), and size (94:7-8) and his tactical analysis, his best defensive force option
was that of pepper spray (94:7-8).

[NOTE: Officer Fong did not use MACE®-brand pepper spray, but rather used Sabre brand (see
photo of Sabre pepper spray cannister). MACE is a registered trademark for a chemical agent,
that is often used to refer to any type of defensive aerosol spray.]

         Emptv hand force option chosen bv Officer Fong: Per DMPD policy and training,
another defensive force option available to DMPD officers is "empty hand"(Des Moines
Regional Police Training Academy,"Police Use of Force," PowerPoint slide deck). The empty
hand defensive force option is when officers use their hands and other "personal weapons"(i.e.
feet) to help capture, control, and/or restrain a violator. Personal weapons include, but are not
limited to "elbow, edge of fist, forearm, fingers, edge of hand, heel of hand,extended knuckles,
fist, front of head, and back of head (FBI, Defensive Tactics Manual, n.d., p. 50; FBI, Defensive
Tactics: A Manual for Law Enforcement Officers, 1970, p. 9; Peters, Realistic Defensive
Tactics, 1992, pp. 1-3).

         Officer Fong testified he and Sergeant Wessels pushed Mr. Burnikel against a cab(Fong
deposition, 30:22-25). This is an example of using empty hands to guide a person, in this case,
against a firm object. After Mr. Burnikel was redirected against the cab, he reportedly continued
to not cooperate with Officer Fong and Sergeant Wessels, which indicated the pepper spray had
little or no intended effect on him (Wessels criminal trial transcript, 52:21). Because Mr.
Burnikel reportedly continued offering resistance and not follow the verbal commands given to
him. Officer Fong and Sergeant Wessels deployed empty hand techniques to various "vulnerable
areas" of Mr. Burnikel.


        "Vulnerable areas" of the human body are many, and when pressure is applied to one or
more ofthem, these areas may cause pain."The most vulnerable areas of the body are located on
or near the 'midline,' the imaginary line that bisects the body. Blows delivered to this 'midline'
area, either front or back, generally have a much greater effect than blows which are delivered
elsewhere"(FBI, Defensive Tactics Manual, n.d., p. 60).

        Knee and Groin Strikes: Officer Fong delivered two knee strikes to Mr. Burnikel's thigh
and rib cage areas(Fong deposition, 22:17-18; 31:1-2; Wessels deposition, 18:12-14). Sergeant
Wessels testified he struck Mr. Burnikel's groin area, which made Mr. Burnikel bend his knees
and go to the ground (Wessels deposition, 4:13; 20:19, 20-23; Fong deposition, 31:4). The groin
contact was not aimed at Mr. Burnikel's testicles (4:17-18). The groin area is generally impacted
by using a closed hand or edge of hand technique, and this area is considered a "vulnerable area"
(FBI, Defensive Tactics Manual, n.d., p. 60; FBI, Defensive Tactics: A Manual for Law
Enforcement Officers, 1970, p. 8).

       Closed-hand Punch: After Mr. Burnikel reportedly was able to get up on all fours and
continued to not follow verbal commands from Officer Fong and Sergeant Wessels, Officer Fong
punched Mr. Burnikel in the face (nose area) to bring him into custody (Fong deposition, 22:17-


Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 13 of 23


                                                                                                  13



18; 27:8-9; 29:20; 56:12-14; Wessels deposition, 18:12-14). Having already used pepper spray
that did not work as intended, Officer Fong believed punching Mr. Bumikel was a better
defensive force option than using an expandable baton (Fong deposition, 27:1-3, 14). Officer
Fong testified that given the totality ofthe circumstances,"I thought this was my best course of
action"(47:13-18). Mr. Bumikel continued to resist Officer Fong and Sergeant Wessels even
after being told to "stop resisting"(48:11; Bumikel deposition, 44:3, 6). Mr. Bumikel testified he
"balled up" and had his elbows out as the officers tried to grab his arms to handcuff him
(Bumikel deposition, 45:5-6, 12). After one police officer would get one of Mr. Burnikel's arms,
Mr. Bumikel would struggle to get his arm back and put it over his face (45:14-18).

       In contrast to the testimony of Officer Fong and Sergeant Wessels, Mr. Bumikel said he
was struck five or six times in the head (Bumikel deposition, 47:11; 48:14), got kicked in the
lower back and testicles (49:22; 50:4, 8, 10), and thinks he was stomped on in the lower back
(50:13). If Mr. Bumikel's version ofthe facts regarding his being stomped in the back and struck
multiple times in the head for no apparent reason is correct, this level offorce is outside national
use-of-force standards, recommendations, guidelines, and DMPD policy.

        As a defensive tactics, tactical handcuffing, pepper spray, and baton instructor-trainer
who has trained thousands of officers as defensive tactics, tactical handcuffing, pepper spray, and
baton instructors, going "physical" with a person who is approximately the same size and
perceived as a wrestler by the officer(Fong deposition, 68:14-17), could be a life or death
gamble. Aside from the size and reported aggressiveness of Mr. Bumikel,there were other
variables to consider such as terrain analysis (e.g., ground, sidewalk), and other people who
could aid the suspect (e.g., number of people in close proximity). Mr. Bumikel testified he would
not be surprised if people standing nearby were loud and intoxicated (Bumikel deposition, 38:6).
Had Officer Fong and Sergeant Wessels gotten into a protracted physical confrontation with Mr.
Bumikel,they could have been thrown to a hard surface and injured, and then disarmed, shot,
and killed. It must be remembered that when a police officer is present, so is at least one handgun
(Hickey, Des Moines Regional Academy: Weapon Retention 406 PowerPoint slide deck,
10/23/2003, slide #3).

       In a study conducted by the United States Army and published by J. David Myers, it was
found that height, weight, and training often dictate the outcome of a confrontation where
handguns are not present. Table 1 shows the study's findings. The exception is handgun fighting
as noted on the matrix.




Dr. Peters' Opinion Report; Bumikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 14 of 23


                                                                                                                   14



Table 1 Hand-to-Hand Combat Survival Chart

                                      MINI        SMALL         MEDIUM          LARGE            MONSTER



                                    50 / 50      'iO / 60        30 / 70        20 / 80           10 / 90




                        SMALL      60 / t)0       50 / 50        W / 60         30 / 70           20 / 80


                        MEDIUM 70 / 30           60 / t)Q       50 / 50         ttO / 60          30 / 70

                        LARGE      80 / 20        70 / 30       60 / HO        50 / 50            <<0 / 60


                        MONSTER 90 / 10          80 / ?0        70 / 30        so / no            50 / 60
                                                                           NOTE: In a heacJ^jn confrontation
                        MiMi - IUnder
                        MINI     inHo,5
                                      c Ft.
                                        cf - IUnder 100
                                                    < nn Lb.
                                                         IK                g greatcfianccs Of survivaf
                                                                                    extent on          depend to
                                                                                              the size diffLnce
                        SMALL — 5 Ft. to 5 Ft. 6 In. — 100 to 150 Lb. between you and your opponent.
                        MEDIUM — 5 Ft. 6 In. to 6 Ft. — 150 to 200 Lb. This assumes equal training and
                        LARGE -6 Ft. to 6 Ft. 6 In.- 200 to 250 Lb. equipment. The exception is
                        MONSTER - Over 6 Ft. 6 In. - Over 250 Lb.

Source: Myers, 1982.

        Per the Hand-to-Hand Combat Survival matrix, when an aggressor is fighting a same-
sized person, the probability of the large person winning is 50%. Therefore,the probability of
Officer Fong easily winning the encounter against a perceived wrestler was not favorable.
       Emptv Hand Force Options: The use of"Empty Hands" by Officer Fong and Sergeant
Wessels was consistent with DMPD use-of-force training and policy(Des Moines Regional
Police Training Academy,"Police Use ofForce," PowerPoint slide deck)and with national
defensive tactics training.

Factor #3: What crime(s) had been committed by Mr.Burnikel?

        At first blush, the severity ofthe crime at issue appeared to be a non-criminal offense of
challenging a police officer who is in the process of arresting an intoxicated female. Mr.
Burnikel testified he said to Officer Fong,"What are you doing to her? Why are you hurting
her?"(Burnikel deposition, 38:15-16). He also testified that he did not take the time to consider
that a police officer may have been interacting with the female (97:15). However, Mr. Burnikel's
behavior quickly changed from his perception of being a "YES" person to becoming a"NO"
person, which posed an immediate threat to Officer Fong.

       Mr. Burnikel reportedly interfered with Officer Fong's arrest when his actions hindered
Officer Fong's action (Leo deposition, 151:133-16). Further, during the seizure of Mr. Burnikel
by Officer Fong and Sergeant Wessels, his "resisting" was in violation of Des Moines City
Ordinance (151:21). Mr. Burnikel admitted that he continued to resist Officer Fong and Sergeant
Wessels even after being told to "stop resisting"(48:11; Burnikel deposition, 44:3, 6). After

Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 15 of 23


                                                                                                15



being told to "stop resisting" Mr. Bumikel replied "I'm not doing that" indicating to the officers
that he was not going to stop resisting(Bumikel deposition, 44:3-4). Mr. Bumikel testified he
"balled up" and had his elbows out as the officers tried to grab his arms to handcuff him (45:5-6,
12). After one police officer would get one of Mr. Bumikel's arms, Mr. Bumikel would struggle
to get his arm back and put it over his face (45:14-18).

Element: Were the circumstances surrounding the seizure of Mr.Burnikel on February 16,
2013 tense, uncertain, and rapidly evolving?

         Yes.

        The pacing ofthe event was decided by Mr. Bumikel. Had Mr. Bumikel obeyed Officer
Fong's and Sergeant Wessels' verbal commands and not resisted them,the event would have
concluded much faster. As previously discussed. Officers Pong and Sergeant Wessels testified
that Mr. Bumikel continuously refused to follow their verbal commands to stop resisting. Mr.
Bumikel and his behaviors were pacing the event, causing it to become more tense, uncertain,
and at the end, rapidly evolving. Mr. Burnikel estimated the entire event lasted approximately 30
seconds(Bumikel deposition, 48:16-17).

        8.       Officer Feng and Sergeant Wessels knew from their training that Mr.
                 Burnikel had violated the law and had resisted them,thereby forming the
                 bases for seizing and charging him.
       Based upon Mr. Bumikel's behaviors (verbal and physical). Officer Pong and Sergeant
Wessels knew from their training that he had violated the law prior to them seizing and charging
him with Interference with a Police Officer, Public Intoxication, and Resisting Arrest. The
prosecution of Mr. Bumikel had to be approved and accepted by the County Attomey prior to the
charges being officially filed (Wessels deposition, 38:16-17).
        9.       Mr.Burnikel was decontaminated according to generally accepted pepper
                 spray decontamination methods.

        Mr. Bumikel testified that he may have been offered water to decontaminate his eyes at
the scene (Bumikel deposition, 56:25). He also testified that he was not decontaminated after
being sprayed with pepper spray until he was at the jail (56:18-19). DMPD Sergeant Ronald
Kouski (Sergeant Kouski)testified bringing water to the scene after he heard a request for water
over the radio (Kouski deposition, 10:1-2). He does not remember if it were he or another officer
who "dumped water" on Mr. Bumikel's facial area to decontaminate the effects of the pepper
spray (10:22-23).
        Based upon my experience, education, and training, decontamination of a person after
being pepper sprayed is done when it is safe, and when water or other decontamination agent is
available. Whether or not Mr. Bumikel was decontaminated on scene or at the jail, both are
consistent with national decontamination recommendations.




Dr. Peters' Opinion Report: Burnikel v, Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 16 of 23


                                                                                                         16



IX.     POST-INCIDENT OPINIONS


Post-Incident Opinions are events that occurfollowing the instant event.

        10.      Plaintiff has not produced data to show that the CITY had a custom,
                 practice, or policy offailing to train their law enforcement officers in use of
                 force and/or force options.

       I have not reviewed any data from Plaintiffs to show the CITY had a custom, practice, or
  policy that showing it had failed to train its law enforcement officers about use offorce and/or
  force options.

        11.      The CITY investigated the events surrounding the arrest and force used on
                 Mr.Burnikel by Officer Fong and Sergeant Wessels, which is consistent with
                 law enforcement internal and administrative practices, protocols, and
                 guidelines.

         Mr. Bumikel testified he spoke with a DMPD investigator who came to the scene the moming of
his arrest(Bumikel deposition, 55:12-13). DMPD Lieutenant Larry Davey (Lt. Davey) had responded to
the scene and interviewed Mr. Burnikel about what had taken place, and observed Mr, Burnikel had been
pepper sprayed, slurred his speech, and swayed a bit(Davey Criminal Trial transcript, 213:21; 215:9,19;
216:6; 217:11; 220:24-25). When the Identification people arrived on the scene, Lt. Davey testified that
Mr. Bumikel would tell them what photographs to take, per policy (237:7-8). Lt. Davey also interviewed
Sergeant Wessels and Officer Fong about what took place during the incident(230:17). Based upon my
education, training, and experience, the prompt investigation of a use-of-force incident is consistent with
national recommendations, guidelines, and DMPD policy.

        The Intemational Association of Chiefs of Police(lACP) has issued guidelines for the
investigation ofemployee misconduct and has also authored a model policy regarding such
investigations(lACP,"Investigation of Employee Misconduct: Model Policy", July 2001).
Regarding the disposition of a citizen complaint, the lACP recommends that:"The primary
investigative authority for the investigation (i.e., subject employee's supervisor and commander
or OPS)shall review the complaint report and investigate findings once deemed complete. This
authority will compile a report of findings and provide a disposition recommendation for each
charge as follows:
       a.      Sustained: Evidence sufficient to prove allegations.
       b.      Not sustained: Insufficient evidence to either prove or disprove allegations.
        c.       Exonerated: Incident occurred but was lawful.
        d.        Unfounded: Allegation is false or not factual or the employee was not involved (p.
3).
        Reiter(2006) wrote that "agency-initiated complaints come in different forms. Most
complaints are those initiated by a supervisor for some breach of rules and regulations. Other
times it might be knowledge that comes to the agency without an actual complaint from the
aggrieved party..."(p. 3). Reiter also noted that the "complaint process must be as foolproof as
possible"(Chapter 2, p. 1). The widely-adopted text by Reiter who is former Assistant Chief of
Police for the Los Angeles(CA)Police Department, outlines and discuses in very detailed form
how the investigation should be conducted, who should be assigned to conduct it, what

Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 17 of 23


                                                                                                    17



information should be identified and sought, and how the investigation can be used for
disciplinary purposes.

       Regarding complaint processing, the CALEA standard manual notes "a written directive
requires the agency to investigate all complaints against the agency or employees ofthe agency"
(CALEA,Standard 52.2.1, p. 52-2). The CALEA standards manual notes "the integrity ofthe
agency depends on the personal integrity ofthe agency depends on the personal integrity and
discipline of each employee"(p. 52-1).

         12.     Sergeant Wessels history of using force does not show a pattern, practice, or
                 custom of using it excessively.

               A content analysis of Sergeant Wessels discipline records failed to identify a
custom, practice, or pattern of using force excessively. Since being hired in 1996, Sergeant
Wessels had received discipline a total of nine(9)times, with only three(3)ofthose incidents
involving the use offorce on another person (see Sergeant Wessels disciplinary records).

         Table 2 shows the year, basis of discipline, and type of discipline Sergeant Wessels
received from the DMPD.


         Table 2 Sergeant Wessels' Discipline by Year, Reason, and Type

  YEAR                       BASIS of DISCIPLINE                            DISCIPLINE
 2002          Insubordination at a basketball game
 2005          Use of Profanity                                     Written Reprimand
               Viewing adult material on DMPD computer              2-day Suspension
 2008          Punching handcuffed subject                          1-day Suspension
               Taking handcuffed subject to the ground              Oral Reprimand
 2008-          Insubordination to supervisor                       3-day Suspension
 2009
 2013           Discharging a firearm at a suspect's vehicle tire   2-day Suspension
                Failure to file a report in an assault case         Written Reprimand
 2014           Hitting a handcuffed subject                        4-day Suspension
Source: Bates Stamp,PL.APP.OOO 136-000227

        Sergeant Wessels was hired by the City of Des Moines,Iowa in 1996(Bates Stamp,
PL.APP.000230). Disciplinary records reviewed are for an approximately 17-year range oftime.
A content analysis of Sergeant Wessel's being disciplined for using inappropriate force identified
a frequency ofthree(3)times. When three incidents of inappropriate uses of force are divided by
17 years, it averages 0.177 incidents per year. When Sergeant Wessels 26-year employment
range as a police officer is used, it averages to 0.115 per year. Based upon my education,
training, and experience these small percentages do not form a basis to create a custom, practice,
or pattern of using inappropriate force.
        In short, the DMPD has a history of disciplining its officers, with a range of discipline
that includes an oral reprimand up to and including termination. Before discipline can be
administered, a complaint must be received either internally (i.e. employees) or externally (i.e.

Dr. Peters' Opinion Report: Bumikel v. Fong,et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 18 of 23


                                                                                                   18



the public). In short, the DMPD has a "surveillance" system to identify and track use-of-force
incidents by its police officers. This system follows national recommendations and is within the
scope of law enforcement guidelines and recommendations, because the DMPD does maintain
disciplinary records of its employees(Bates Stamp,PL.APP.OOO 136-000227).

       The United States Department of Justice, the lACP, and the Police Executive Research
Foundation (PERF), and other have recommended the development of"an early warning
system/risk management program ('EWS')to assist with accountability"(Walker, S., Alpert, G.
P., Kenney, D.J., 2001; Amendola, n.d.). Officer Fong and Lt. Knox both testified there are
procedures in place to review and identify incidents where DMPD police officers use force
(Knox deposition, 5:19-24; Fong deposition, 62:18-19).

X.      DEMONSTRATIVE EVIDENCE

         I reserve the right to use demonstrative evidence at trial, including without limitation the
jail surveillance and body-worn camera video recordings, audio recordings, and any combination
ofthem to illustrate the facts and my opinions expressed above.

XI.     COMPENSATION: See APPENDIX B.




Dr. Peters' Opinion Report: Bumikel v. Fong, et ai.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 19 of 23


                                                                                             19



                                                REFERENCES


Amendola, K. L.(n.d.). Early Warning Systems for Law Enforcement. Washington, DC:Police
        Executive Research Forum.


Bordanaro v. McLeod,871 F.2d 1151 (1^' Cir., 1989).

Case, B. J., Jorgensen, M.A.,& Zucker, S.(2004, December). Alignment in Educational
        Assessment. San Antonio, TX:Pearson, Inc.

City of Canton, Ohio v. Harris, 489 U. S. 378(1989).

Commission on Accreditation for Law Enforcement Agencies.(2001, November).
        Standardsfor law enforcement agencies (4^^ ed.). Fairfax, VA: Author.

Federal Bureau ofInvestigation,(n.d.). Defensive Tactics Manual. Washington, D.C.: Author.

Federal Bureau of Investigation.(1970). Defensive Tactics: A Manual for Law Enforcement
       Officers. Washington, D.C.: Author.

Gordon, H. R. D.(2008). The history and growth of career and technical education in
        America (3'^'' ed.). Long Grove, IL: Waveland Press, Inc.

Graham v. Connor, 109 S. Ct. 1865 (1989).

Graziano, A. M.,& Raulin, M. L.(2000). Research methods: A process of inquiry (4'*^ ed.).
        Boston: Allyn and Bacon.

Graziano, A. M.,& Raulin, M.L.(1997). Research methods: A process of inquiry (3^'' ed.).
        New York: Longman.

Griggs V. Duke Power Co.,401 U.S. 424(1971).

International Association of Chiefs of Police.(2002, July). Investigation ofEmployee
        Misconduct: Model Policy. Alexandria, VA: Author.

Leedy, P. D.,& Ormrod, J. E.(2001). Practical research: Planning and design (7th ed.).
              Upper Saddle River, NJ: Merrill Prentice Hall.

Mesloh, C., Henych, M.,& Wolf, R.(1008). Less lethal weapon effectiveness, use offeree, and
      suspect & officer injuries: Afive-year analysis. Washington, D.C.: United States
        Department of Justice.

Orrick, W.D.(2004, November). Developing a Police Department Policy-Procedure Manual. In
       Police chiefs desk reference: A guidefor newly appointed police leaders(pp. 138-155).
       Alexandria, VA: International Association of Chiefs of Police.

Dr. Peters' Opinion Report: Burnikel v. Pong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 20 of 23


                                                                                               20




Peters, Jr., J. G.(1992). Realistic defensive tactics. Ventura, CA: Reliapon Police Products, Inc.

Reiter, L.(2006). Law enforcement administrative investigations: A manual guide (S^'' ed.).
         Indianapolis, IN: Public Agency Training Council.

Remsberg, C.(1986). The tactical edge: Surviving high-risk patrol. Northbrook, IL: Calibre
        Press.


Walker, S., Alpert, G. P.,& Kenny, D. J.(2001, July). Early Warning Systems: Responding to
        the Problem Police Officer. Washington, DC:National Institute of Justice.




Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 21 of 23


                                                                                                 21



                                                 APPENDIX A

                    CASE DOCUMENTS REVIEWED and/or CONSIDERED


                                            Burnikel v. Fong, et al.

1.      Complaint,
2.      Des Molnes Police Department Policy: Chapter 14—Off-Duty Police Work,
3.      Des Moines Regional Police Academy: Use of Force PowerPoint slide deck,
4.      Des Moines Regional Police Academy: Officer's Goal in Use of Force,
5.      Des Moines Regional Police Academy: Handcuffs 806 PowerPoint slide deck,
6.      Des Moines Regional Police Academy: Tactical Ground Fighting Safety Rules,
7.      Des Moines Regional Police Academy: Defensive Tactics Training: Ground Survival
                 Tactics,
8.      Des Moines Regional Police Academy: Officer Safety PowerPoint slide deck,
9.      Des Moines Regional Police Academy: Weapon Retention 406 PowerPoint slide deck,
10.     Des Moines Regional Police Academy: Oleoresin Capsicum: Less-than-Lethal Pepper
                 Spray,
11.     Des Moines Police Department: ASP Baton Basic Course Outline,
12.     Photograph: Sabre Pepper Spray cannister,
13.     Photograph: Sabre Pepper Spray Ingredients Label,
14.     Photographs: Mr. Burnikel, Officer Fong, and Sergeant Wessels at scene,
15.     Disciplinary documents: DMPD Sergeant Wessels,
16.     Disciplinary documents: DMPD Officer Fong,
17.     State of Iowa, City of Des Moines, Iowa v, Dustin Burnikel, Transcript of Proceedings:
                 Volume I, May 13, 2013,
18.     State of Iowa, City of Des Moines, Iowa v, Dustin Burnikel, Transcript of Proceedings:
                 Volume II, May 14, 2013,
19.     Case Investigation Report(CIR): Dustin Burnikel,
20.     Supplemental Report: Dustin Burnikel,
21.     Polk County Jail Booking Information: Dustin Burnikel,
22.     Wanted Person Inquiry: Dustin Burnikel,
23.     Preliminary Complaint: Dustin Burnikel,
24.     Complaint and Probable Cause Statement: Dustin Burnikel,
25.     Polk County Jail Booking Information: Breanna Hunemiller,
26.     Wanted Person Inquiry: Breanna Hunemiller,
27.     Preliminary Complaint: Breanna Hunemiller,
28.     Complaint and Probable Cause Statement: Breanna Hunemiller,
29.     Defendants' Motion for Summary Judgment,
30.     Defendants' Statement of Material Facts,
31.     Plaintiffs Statement of Undisputed Facts,
32.     Plaintiffs Motion for Summary Judgment,
33.     Plaintiffs Memorandum in Support for His Motion for Summary Judgment,
34.     Deposition transcript: Dustin Burnikel,
35.     Deposition transcript: Captain Paul Stout,
36.     Deposition transcript: Lieutenant Larry Davey,
37.     Deposition transcript: Lieutenant Joseph Leo,

Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
 Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 22 of 23


                                                                          22



38.     Deposition transcript: Lieutenant Tony Knox,
39.     Deposition transcript: Sergeant Garth House,
40.     Deposition transcript: Sergeant Greg Wessels,
41.     Deposition transcript: Officer Michael Fong,
42.     Greg Meyer Expert Report: May 29,2018,
43.     Videos of Breanna Hunemiller seizure,
44.     YouTube video of Sergeant Wessels and female,
45.     Employee Evaluation Report: Officer Fong, and
46.     Employee Evaluation Report: Sergeant Wessels.




Dr. Peters' Opinion Report: Bumikei v. Fong, et al.
©2018. A.R.R.
  Case 4:15-cv-00050-JAJ-HCA Document 118-1 Filed 10/05/18 Page 23 of 23


                                                                                                 23



                                                 APPENDIX B

                                              COMPENSATION


                                             Bumikel v. Fong, et al.

Compensation

         I have invoiced at my published Flat Fee retainer ($5000.00). Deposition testimony is
invoiced at a flat daily rate of$2000.00 per day, if the deposition is taken at my location and pre
paid. or $3000.00 iftaken other than at my location, or not pre-paid, plus direct expenses. On-
site visits are invoiced at $3000.00 per day, plus direct expenses. Time for trial testimony is
invoiced at $2000.00 per day at my location, or $3000.00 per day other than at my location, plus
direct expenses.




Dr. Peters' Opinion Report: Burnikel v. Fong, et al.
©2018. A.R.R.
